                                                                                                                                                       
                    EXHIBIT 10.35

SAGENT
JOHN MAXWELL EMPLOYMENT AGREEMENT


        This Agreement is entered into as of August 1, 2002 (the "Effective
Date") by and between Sagent, Inc. (the "Company"), and John Maxwell
("Executive") (collectively, the "Parties").

        1. Duties and Scope of Employment.

                (a) Positions and Duties. As of the Effective Date, Executive
will serve as Executive Vice President of Sales for the Americas and Asia
Pacific. Executive will render such business and professional services as are
consistent with Executive's position within the Company, or as shall reasonably
be assigned to him by his supervisor or the Company's Board of Directors (the
"Board"). The period of Executive's employment under this Agreement is referred
to herein as the "Employment Term." 

                (b) Obligations. During the Employment Term, Executive will
perform his duties faithfully and to the best of his ability and will devote his
full business efforts and time to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board.

                (c) At-Will Employment. The parties agree that Executive's
employment with the Company will be "at-will" employment and may be terminated
at any time with or without cause or notice. Executive understands and agrees
that neither his job performance nor promotions, commendations, bonuses or the
like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of his
employment with the Company.

        2. Compensation.

                (a) Base Salary. During the Employment Term, the Company will
pay Executive an annual salary of Two Hundred Twenty Thousand Dollars
($220,000), which salary may be increased from time to time (the "Base Salary").
The Base Salary will be paid periodically in accordance with the Company's
normal payroll practices and shall be subject to applicable withholding.
Executive's salary will be subject to review and adjustment per the Company's
normal performance review practices. 

                (b) Quarterly Bonus. Upon the achievement of revenue and
profitability objectives determined by the Board in its sole discretion at the
beginning of each fiscal year, Executive shall be eligible to receive a
quarterly bonus (the "Quarterly Bonus") which in aggregate shall equal a
targeted annual bonus of One Hundred Eighty Thousand Dollars ($180,000), less
applicable withholding. The Quarterly Bonus will be paid in arrears, in the
month immediately following the end of each fiscal quarter, provided Executive
is still employed by the Company at the time such Quarterly Bonus is payable.

                (c) North American Sales Bonus. Upon achievement of revenue
objectives for North American sales of the Company's products ("North American
Sales") for the period from the Effective Date through June 30, 2003 (the
"Revenue Period") as determined by the Board in its sole discretion, Executive
shall be eligible to receive an additional bonus (the "North American Sales
Bonus") in an amount equal to 1% of such North American Sales for the Revenue
Period. The North American Sales Bonus will be paid in arrears in the month
immediately following the end of the Revenue Period, provided Executive is still
employed by the Company at the time such North American Sales Bonus is payable.

                (d) Employee Benefits. During the Employment Term, Executive
will be entitled to participate in the employee benefit plans currently and
hereafter maintained by the Company of general applicability to other senior
executives of the Company, including, without limitation, the Company's group
medical, dental, vision, disability, life insurance, and flexible-spending
account plans. The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time. Executive will be
entitled to paid vacation in accordance with the Company's vacation policy, with
the timing and duration of specific vacations mutually and reasonably agreed to
by the parties hereto. The Company shall reimburse the Executive for all
reasonable business expenses actually incurred or paid by the Executive in the
performance of services on behalf of the Company in accordance with the
Company's then current expense reimbursement policy.

        3. Severance.

                (a) Termination Other Than for Cause in Connection With a Change
of Control. If the Company terminates Executive's employment with the Company
other than for "Cause" (as defined below) including Constructive Termination (as
defined below), (each an "Involuntary Termination") and such Involuntary
Termination occurs within twelve (12) months after a Change of Control (as
defined below) and Executive signs and does not revoke a general release of
claims in the Company's favor which release is reasonably acceptable to the
Company (the "Release"), then: 

                        (i) Executive shall be entitled to receive as severance
pay his Base Salary, as then in effect, for twelve (12) months following the
termination of his employment (less applicable withholding), payable monthly or,
at the acquiring entity's option, in a lump sum; 

                        (ii) Executive shall be entitled to receive as severance
pay his Quarterly Bonus at 100% of targeted maximum bonus achievement for the
twelve (12) months following the termination of his employment (less applicable
withholding). The Quarterly Bonus shall be paid in four (4) equal quarterly
installments beginning at the end of the first quarter following the termination
of Executive's employment. For the avoidance of doubt, Executive shall not be
entitled to receive the North American Sales Bonus, if not previously paid,
except to the extent the Revenue Period ended prior to or on the effective date
of the Change in Control and therefore the North American Sales Bonus was earned
but not yet paid. Under those limited circumstances, the Executive shall be
entitled to receive the North American Sales Bonus when otherwise payable; and

                        (iii) If Executive elects to maintain his health
benefits pursuant to COBRA following his termination, then he shall be entitled
to receive reimbursement (such reimbursement to be paid monthly in arrears)
until the first to occur of: A) the twelve (12) month anniversary of his
termination or B) such time as he becomes eligible for health benefits through
subsequent employment.

                (b) Termination Other Than for Cause and Not in Connection With
a Change of Control. If an Involuntary Termination occurs with respect to
Executive prior to a Change of Control, and Executive signs and does not revoke
a Release, then:

                        (i) Executive shall be entitled to receive as severance
pay his Base Salary, as then in effect, for twelve (12) months following the
termination of his employment (less applicable withholding), payable monthly or
at the Company's option in a lump sum; and

                        (ii) If Executive elects to maintain his health benefits
pursuant to COBRA following his termination, then he shall be entitled to
receive reimbursement (such reimbursement to be paid monthly in arrears) until
the first to occur of: A) the twelve (12) month anniversary of his termination
or B) such time as he becomes eligible for health benefits through subsequent
employment.

                (c) Voluntary Termination; Termination for Cause. If Executive
voluntarily resigns his employment with the Company or if the Company terminates
Executive for Cause (as defined below) then regardless of whether there has been
a Change in Control: 

                        (i) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned); and 

                        (ii) Executive will only be eligible for severance
benefits in accordance with the Company's established policies as then in
effect.

        4. Non-Solicitation. Executive agrees that for a period of twelve (12)
months immediately following the termination of his employment for any reason
that he shall not either directly or indirectly solicit, induce, recruit or
encourage any of the Company's employees to leave their employment, or take away
such employees, or attempt to solicit, induce, recruit, encourage, take away or
hire employees of the Company, either for himself or any other person or entity.

        5. Definitions.

                (a) Cause. "Cause" is defined as (i) an act of dishonesty made
by Executive in connection with Executive's responsibilities as an employee;
(ii) Executive's conviction of, or plea of nolo contendere to, a felony, or
commission of an act of moral turpitude; (iii) Executive's material misconduct;
or (iv) Executive's (a) material failure to discharge his employment duties or
(b) a material breach of this Agreement, in each case after Executive has
received a written demand for performance from the Company (or notice of
misconduct, where applicable) specifying the breach of employment duties and
Executive's failure to cure such breach (where such breach is curable) within
thirty (30) days of the date of such notice from the Company.

                (b) Change of Control. "Change of Control" of the Company is
defined as: (i) any "person" (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) other than Company or its
affiliates is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing
Fifty Percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or (ii) the consummation of a
merger or consolidation of the Company with any other corporation that has been
approved by the shareholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than Fifty Percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iii) the
shareholders of the Company approve a plan of complete liquidation of the
Company; or (iv) the consummation of the sale or disposition by the Company of
all or substantially all the Company's assets.

                (c) Constructive Termination. "Constructive Termination" shall
mean without the Executive's consent (i) a material reduction of the Executive's
duties, or responsibilities relative to the Executive's duties, or
responsibilities in effect immediately prior to such reduction, or the removal
of the Executive from such duties and responsibilities; (ii) a change in
Executive's position, including if, following a Change in Control, Executive is
not offered a similar (as to title and position) or superior position at the
acquiring entity or combined entity; (iii) any reduction by the Company in the
Base Salary or Quarterly Bonus, on an annualized basis, of the Executive as in
effect immediately prior to such reduction unless such reduction is part of a
reduction of the Base Salary or Quarterly Bonus, on an annualized basis, of all
of the senior executives of the Company and such reduction is authorized and
approved by the Board; (iv) a material reduction by the Company in the kind or
level of employee benefits to which the Executive is entitled immediately prior
to such reduction with the result that the Executive's overall benefits package
is significantly reduced; (v) the relocation of the Executive to a facility or a
location 25 miles or more from his present location; or (vi) a material breach
of this Agreement; provided, however in all of (i) through (vi) above that the
Company has received a written demand for performance from Executive specifying
the breach and Company's failure to cure such breach (where such breach is
curable) within thirty (30) days of the date of such notice.

        6. Confidential Information. Executive agrees to enter into the
Company's standard Confidential Information and Invention Assignment Agreement
(the "Confidential Information Agreement") upon commencing employment hereunder.

        7. Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive's death and (b) any successor of the Company, whether such entity is
deemed a successor as a result of a Change of Control or otherwise. The Company
agrees that it will not enter into any agreement that will result in a Change of
Control unless, as a condition to such agreement, this Agreement is assumed by
the successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, "successor" means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets, stock or
business of the Company. None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement may be assigned or transferred
except by will or the laws of descent and distribution. Any other attempted
assignment, transfer, conveyance or other disposition of Executive's right to
compensation or other benefits will be null and void.

        8. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

        9. Arbitration and Equitable Relief.

                (a) Arbitration. IN CONSIDERATION OF EXECUTIVE'S EMPLOYMENT WITH
THE COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND
EXECUTIVE'S RECEIPT OF THE COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO
HIM BY THE COMPANY, AT PRESENT AND IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND
ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND
ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN
THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING
FROM EXECUTIVE'S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE'S
EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE
SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH 1294.2, INCLUDING
SECTION 1283.05 (THE "RULES") AND PURSUANT TO CALIFORNIA LAW. DISPUTES WHICH
EXECUTIVE AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL
BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT,
DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS. EXECUTIVE
FURTHER UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES
THAT THE COMPANY MAY HAVE WITH HIM. 

                (b) Procedure. EXECUTIVE AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION ("AAA") AND THAT THE
NEUTRAL ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES. EXECUTIVE AGREES THAT THE
ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO
THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND
MOTIONS TO DISMISS AND DEMURRERS, PRIOR TO ANY ARBITRATION HEARING. EXECUTIVE
ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES,
INCLUDING ATTORNEYS' FEES AND COSTS, AVAILABLE UNDER APPLICABLE LAW. EXECUTIVE
UNDERSTANDS THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED
BY THE ARBITRATOR OR AAA EXCEPT THAT EXECUTIVE SHALL PAY THE FIRST $200.00 OF
ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION EXECUTIVE INITIATES. EXECUTIVE
AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN A
MANNER CONSISTENT WITH THE RULES AND THAT TO THE EXTENT THAT THE AAA'S NATIONAL
RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT WITH THE RULES, THE
RULES SHALL TAKE PRECEDENCE. EXECUTIVE AGREES THAT THE DECISION OF THE
ARBITRATOR SHALL BE IN WRITING.

                (c) Remedy. EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT,
ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN EXECUTIVE AND THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE
RULES AND THIS AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL BE PERMITTED TO
PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.
NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR
REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER
OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE
COMPANY HAS NOT ADOPTED. 

                (d) Availability of Injunctive Relief. IN ADDITION TO THE RIGHT
UNDER THE RULES TO PETITION THE COURT FOR PROVISIONAL RELIEF, EXECUTIVE AGREES
THAT ANY PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER
PARTY ALLEGES OR CLAIMS A VIOLATION OF THE EMPLOYMENT, CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY OR ANY OTHER
AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR
LABOR CODE SECTION 2870. EXECUTIVE UNDERSTANDS THAT ANY BREACH OR THREATENED
BREACH OF SUCH AN AGREEMENT WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES
WILL NOT PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO
THE ISSUANCE OF AN INJUNCTION. IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE
RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND
ATTORNEYS FEES.

                (e) Administrative Relief. EXECUTIVE UNDERSTANDS THAT THIS
AGREEMENT DOES NOT PROHIBIT HIM FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A
LOCAL, STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR
EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE
WORKERS' COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE HIM FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.

                (f) Voluntary Nature of Agreement. EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. EXECUTIVE FURTHER ACKNOWLEDGE AND
AGREE THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND THAT HE HAS ASKED ANY
QUESTIONS NEEDED FOR HIM TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING
EFFECT OF THIS AGREEMENT AND FULLY UNDERSTANDS IT, INCLUDING THAT EXECUTIVE IS
WAIVING HIS RIGHT TO A JURY TRIAL. FINALLY, EXECUTIVE AGREES THAT HE HAS BEEN
PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF EXECUTIVE'S CHOICE
BEFORE SIGNING THIS AGREEMENT.

        10. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

        11. Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, shall not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.

        12. Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

        13. Tax Withholding. All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.

        14. Governing Law. This Agreement will be governed by California law
(with the exception of its conflict of laws provisions).

        15. Acknowledgment. Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

        16. Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized Board member, as of the day and
year first above written.


SAGENT

By:                                                           

Title:                                                         

EXECUTIVE:

                                                               




